IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1200
                              Filed October 23, 2019


IN THE INTEREST OF R.H.,
Minor Child,

C.H., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Charles D.

Fagan, District Associate Judge.



       The mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Kyle J. McGinn of McGinn, Springer & Noethe, Council Bluffs, for appellant

mother.

       Thomas J. Miller, Attorney General, and Charles K. Phillips, Assistant

Attorney General, for appellee State.

       Sara Benson of Benson Law, P.C., Council Bluffs, attorney and guardian

ad litem for minor child.



       Considered by Potterfield, P.J., Greer, J., and Blane, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                             2


BLANE, Senior Judge.

         The mother appeals the termination of her parental rights to her child, R.H.1

She disputes some of the statutory grounds relied upon by the juvenile court,

maintains termination is not in the child’s best interests, argues she should be

given more time to work toward reunification, and challenges the juvenile court’s

denial of her request to modify disposition to place R.H. in the maternal

grandmother’s care.

I. Background Facts and Proceedings.

         R.H.    tested    positive   for   cannabinoids,     methamphetamine,    and

amphetamines at his birth in July 2018. The mother admitted to using both

marijuana and methamphetamine during her pregnancy, and R.H. was

immediately removed from her care the day after birth. At that time, he was placed

in the custody of the maternal grandmother. In the child-in-need-of-assistance

proceedings, the court required the mother to undergo substance-abuse

evaluation and treatment.

         In early October, the mother began what was to be a six-week residential

substance-abuse treatment program.            Following a dispositional hearing soon

thereafter, the court adopted a permanency goal of R.H. joining the mother at the

treatment facility after she completed the first thirty days. The court ordered that

R.H. would “be placed in the care, custody, and control of his mother” subject to

the supervision of the Iowa Department of Human Services (DHS) and would

“remain in her care unless she leaves treatment prior to being successfully



1
    The father’s parental rights were also terminated. He does not appeal.
                                          3


discharged.” In the event the mother left treatment prior to successfully completing

it, the custody of R.H. would revert back to DHS.

       R.H. joined the mother at the residential treatment facility on October 30.

Two weeks later, the social worker for the family met with the mother to discuss

her lack of engagement in treatment. The mother maintained her several positive

sweat-patch tests were the result of being around her boyfriend and the maternal

grandmother while they used methamphetamine—not her own use. In response,

the mother was told the grandmother would not be allowed back in the residential

treatment center for visits until the grandmother proved her sobriety. The mother

became upset, told the social worker to place R.H. in foster care, and left treatment.

       R.H. was placed in foster care that day, November 13, and remained there

until he was placed in the home of his maternal aunt on December 8. R.H.

continued to live with this maternal aunt at the time of the termination hearing.

       When R.H. was placed in foster care, the maternal grandmother contacted

DHS to ask that R.H. be returned to her custody. The social worker informed her

she needed to complete a drug test to establish her sobriety because the mother

reported the grandmother was using methamphetamine.               The grandmother,

though upset, stated she would complete a test. However, the next day, DHS

received a text stating the grandmother decided not to be tested.

       In December, the mother filed a motion to modify the dispositional order,

asking the court to order R.H. be returned to the care and custody of the

grandmother. In the motion, the mother maintained the grandmother would comply

with preliminary and ongoing drug screening to demonstrate sobriety. Following a
                                         4


hearing, the court denied the motion, noting the mother failed to offer any evidence

in support of it.

       The termination-of-parental-rights hearing took place in June 2019. Since

R.H.’s birth and removal, the mother had attempted a few different substance-

abuse treatment programs, but she did not successfully complete any of the

programs. She consistently attended the ordered drug tests. She provided “clean”

tests in October, November, and one in December 2018—which tracked the time

she was in residential treatment and shortly thereafter—but otherwise tested

positive for methamphetamine in the months leading up to the termination hearing.

She attempted an outpatient treatment program but continued her use and

attended two sessions while under the influence. At the hearing, the mother

admitted using methamphetamine as recently as a couple weeks earlier. She

believed she could achieve sobriety if she entered another residential treatment

program. She had submitted applications to a few, one of which would allow her

to attend with R.H., but she had not at the time of the hearing been accepted into

any of the programs.

       The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(b), (e), (h), and (l) (2019). She appeals.

II. Standard of Review.

       We review termination proceedings de novo. In re D.S., 791 N.W.2d 703,

706 (Iowa 2010). While termination proceedings generally follow a three-step

framework, we need not consider steps that the parent does not dispute on appeal.

See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).
                                               5


III. Discussion.

          The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(b), (e), (h), and (l). The mother does not dispute the

statutory grounds of subsection (h)2 were proved by clear and convincing

evidence, so we affirm on that ground. See id. (declining to review juvenile court’s

ruling as to the statutory grounds when parent did not dispute the grounds were

met); see also In re M.W., 876 N.W.2d 212, 219 (Iowa 2016) (providing the

reviewing court is to determine whether “any ground for termination under section

232.116(1) has been established”).

          The mother argues termination of her parental rights is not in R.H.’s best

interests. In considering the child’s best interests, we are required to use the best-

interest framework established in section 232.116(2). P.L., 778 N.W.2d at 37. It

provides, “The court shall give primary consideration to the child’s safety, to the

best placement for furthering the long-term nurturing and growth of the child, and

to the physical, mental, and emotional condition and needs of the child.” Iowa

Code § 232.116(2). It also includes the considerations of “whether the child has

become integrated into the foster family” and “whether the foster family is able and

willing to permanently integrate the child into the foster family.” Id. § 232.116(2)(b).


2
    Pursuant to section 232.116(1)(h), the juvenile court may terminate when:
                 (1) The child is three years of age or younger.
                 (2) The child has been adjudicated a child in need of assistance
         pursuant to section 232.96.
                 (3) The child has been removed from the physical custody of the
         child’s parents for at least six months of the last twelve months, or for the
         last six consecutive months and any trial period at home has been less
         than thirty days.
                 (4) There is clear and convincing evidence that the child cannot be
         returned to the custody of the child’s parents as provided in section 232.102
         at the present time.
                                           6


       R.H. was nearly one year old at the time of the termination hearing and had

spent only two weeks of his life in his mother’s care—while she was in inpatient

treatment. He has always had to rely on others to meet his needs. While the

mother hoped to achieve sobriety after more substance-abuse treatment, she was

not yet prepared to take on the full-time responsibility of parenting. Moreover, she

did not have a stable home or employment. According to the testimony of the

social worker, R.H. is bonded with the maternal aunt who is willing to adopt him in

order to establish permanency for him. Termination of the mother’s parental rights

is in R.H.’s best interests.

       Alternatively, the mother maintains she should be given more time to work

toward reunification with R.H. “In order to continue placement for six months, [Iowa

Code section 232.104(2)(b)] requires the court to make a determination the need

for removal will no longer exist at the end of the extension.” In re A.A.G., 708

N.W.2d 85, 92 (Iowa Ct. App. 2005). We agree with the juvenile court; the mother’s

ability to have R.H. in her care in six months is too uncertain to delay permanency.

The mother hoped to be admitted into a residential treatment program that would

allow R.H. to live with her but had not heard back from the facility since submitting

her application, and it is not clear when—or if—a bed will be available for her. We

hope the mother engages in further treatment and is able to achieve sobriety. But

her response to treatment thus far forces us to consider her ability to take over

R.H.’s full-time care with skepticism. See In re C.K., 558 N.W.2d 170, 172 (Iowa

1997) (“[W]e look to the parents’ past performance because it may indicate the

quality of care the parent is capable of providing in the future.”).
                                         7


       Finally, the mother attempts to raise a challenge to the juvenile court’s

denial of her December 2018 motion to modify the dispositional order, asking the

court to return the care and custody of R.H. to the maternal grandmother. The

mother’s notice of appeal did not state she was challenging the ruling on her motion

to modify the dispositional order. And her chance to appeal that ruling has passed

now that her parental rights have been terminated. See, e.g., In re K.A., 516

N.W.2d 35, 36, 38 (Iowa Ct. App. 1994) (affirming juvenile court decision that

parent whose parental rights had been terminated had no standing to challenge

placement); In re D.B., 483 N.W.2d 344, 346 (Iowa Ct. App. 1992) (noting the

mother whose rights had been terminated could not challenge the placement of

the child afterward because termination “divests her of all privileges, duties and

power with respect to the child” and meant she had no “legally recognizable

interest . . . concerning the guardianship or custody of” the child). Even if the

mother was allowed to challenge this ruling, she has failed to provide any record

of the hearing at which the motion was considered. See In re F.W.S., 698 N.W.2d

134, 135 (Iowa 2005) (“It is the appellant’s duty to provide a record on appeal

affirmatively disclosing the alleged error relied upon.”). We do not consider this

issue further.

       For all the reasons stated herein, we affirm the termination of the mother’s

parental rights.

       AFFIRMED.